WHITEFORD, TAYLOR & PRESTON LLP
220 White Plains Road, Second Floor
Tarrytown, NY 10591
(914) 761-8400
klewis@wtplaw.com
Kenneth M. Lewis

Attorneys for The Galinn Fund LLC,
George W. Galgano and David Linn

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                )
                                                      )       Chapter 7
Mark J. Mariani,                                      )
                                                      )       Case No. 21-22123-rdd
                               Debtor.                )
                                                      )

                             NOTICE OF APPEARANCE AND
                           REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that pursuant to Rules 9010 and 2002 of the Federal Rules of

Bankruptcy Procedure, Whiteford, Taylor & Preston LLP hereby appears as attorneys for The

Galinn Fund LLC, George W. Galgano and David Linn (collectively, “Galinn”) and hereby

requests that copies of all notices and pleadings given or filed in this case, or required to be given

or filed in this case, be given and served upon it at the following address:

                       Kenneth M. Lewis, Esq.
                       Whiteford, Taylor & Preston LLP
                       220 White Plains Road, Second Floor
                       Tarrytown, NY 10591
                       (914) 761-8400
                       klewis@wtplaw.com

         PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the

notices and papers referred to in the Bankruptcy Rules specified above, but also includes, without

limitation, any notice, hearing date, application, complaint, demand, motion, petition, pleading or

request, whether formal or informal, written or oral and whether transmitted or conveyed by mail,
delivery, telephone, telegraph, telex, email or otherwise filed or given with regard to the

referenced case and the proceedings herein.

       Neither this Notice of Appearance nor any other appearance, pleading, filing, claim, or

suit is intended or shall be deemed or construed to be (i) a consent to the jurisdiction of this

Court or any other court with respect to any actions or proceedings against or otherwise

involving Galinn, or (ii) a waiver of Galinn’s (a) right to have final orders entered only after de

novo review by a district judge; (b) right to trial by jury in any proceeding so triable herein or in

any case, controversy or proceeding related hereto; (c) right to have the reference withdrawn by

the United States District Court in any matter subject to mandatory or discretionary withdrawal;

(d) right to enforce any contractual provision with respect to arbitration; or (e) other rights,

claims, actions, defenses, setoffs or recoupments to which it is or may be entitled under

agreements, in law, or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments expressly are reserved.

Dated: Tarrytown, New York
       March 11, 2021
                                              WHITEFORD, TAYLOR & PRESTON LLP


                                              By: /s/ Kenneth M. Lewis
                                                  Kenneth M. Lewis

                                              220 White Plains Road, Second Floor
                                              Tarrytown, NY 10591
                                              (914) 761-8400
                                              klewis@wtplaw.com

                                              Attorneys for The Galinn Fund LLC,
                                              George W. Galgano and David Linn




                                                 2
